USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
ZHENGJIAN WANG, on his own behalf and on DOC #: ——_—_________
behalf of others similarly situated, DATE FILED: _ 12/9/2019
Plaintiff,
-against- 19 Civ. 5145 (AT)
CLL BROTHERS, INC. d/b/a Fuji Sushi, QING ORDER

CHEN, HORNG BIAU LEE, and SUM TAN LAU
a/k/a Sum Tan Liu a/k/a “John” Liu ,

Defendants.
ANALISA TORRES, District Judge:

 

 

On November 4, 2019, the parties reached an agreement on all issues in this Fair Labor
Standards Act case. ECF No. 26. That same day, having been advised that the parties reached a
settlement, the Court notified the parties that the action would not be dismissed with prejudice unless
the settlement agreement had been approved by the Court or the Department of Labor (“DOL”). ECF
No. 27 at 1; see also Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

The Court ordered the parties to submit a letter motion, along with the settlement agreement,
within 30 days, to the extent the parties sought dismissal with prejudice. ECF No. 27 at 1. That
submission is now overdue. Accordingly, it is hereby ORDERED that the parties shall submit their
letter motion, and settlement agreement, by December 16, 2019. If the parties do not wish to dismiss
the action with prejudice, they will notify the Court by December 16, 2019.

SO ORDERED.

Dated: December 9, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

 
